                    EXHIBIT A




Case 1:20-cv-00120-CEA-SKL Document 35-1 Filed 07/07/20 Page 1 of 5 PageID #: 302
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TENNESSEE


   HABCO STRUCTURAL SPECIALISTS,                      )
   INC.,                                              )
                                                      )
          Plaintiff,                                  )
                                                      )
   v.                                                 )   CASE NO. 1:20-cv-120
                                                      )
   HOMESTEAD JOIST REINFORCEMENT                      )   JURY TRIAL DEMANDED
   LLC, COLBY YARGER, MICHELLE RAY,                   )
   STEVEN MELANCON, and NATHANIEL                     )
   HICKS,                                             )
                                                      )
          Defendants.                                 )

                           STIPULATED PRELIMINARY INJUNCTION

         Upon agreement of the Plaintiff Habco Structural Specialists, Inc. ("Habco") and

  Defendants Homestead Joist Reinforcement, LLC ("HJR"), Colby Yarger ("Yarger"), Michelle

  Ray ("Ray"), Steven Melancon ("Melancon"), and Nathaniel Hicks ("Hicks") (collectively,

  "Defendants"),

         IT IS HEREBY ORDERED AND DECREED THAT:

         1.        As agreed by the Parties, a Preliminary Injunction is issued, enjoining Defendants,

  directly or indirectly, and whether alone or in concert with others, including any officer, agent,

  employee and/or representative of Defendants, until further Order of this Court, from using,

  disclosing, or transmitting for any purpose, JOIST, the internal version of the software program

  Habco used and uses to design and analyze joists, and COMBINE, the software program Habco

  used and uses to design joist reinforcing; and




Case 1:20-cv-00120-CEA-SKL Document 35-1 Filed 07/07/20 Page 2 of 5 PageID #: 303
         2.      By agreement of the Parties, the Court’s Order shall remain in full force through

  the date on which a final order as to each Defendant is entered in this matter, unless otherwise

  ordered by the Court.



                                                      UNITED STATES MAGISTRATE JUDGE




                                      2
Case 1:20-cv-00120-CEA-SKL Document 35-1 Filed 07/07/20 Page 3 of 5 PageID #: 304
   APPROVED FOR ENTRY:

   CHAMBLISS, BAHNER & STOPHEL, P.C.


   By: /s/Stephen D. Barham
      Stephen D. Barham, BPR# 019292
      Kelly Blair Etchells, BPR# 035998
   Liberty Tower
   605 Chestnut Street, Suite 1700
   Chattanooga, TN 37450
   Telephone: (423) 756-3000
   Facsimile: (423) 265-9574
   Email: sbarham@chamblisslaw.com

   Attorneys for Plaintiff Habco Structural
   Specialists, Inc.


   BREEDING HENRY BAYSAN PC

   By: /s/Matthew W. Olinzock
      Matthew W. Olinzock, BPR# 037948
      Adam R. Duggan (BPR # 035121)
      Bradley L. Henry, BPR# 025447
   900 S. Gay St., Ste. 1950
   Knoxville, TN 37902
   Telephone: (865) 670-8535
   Facsimile: (865) 670-8536
   Email: molinzock@bhblegal.com

   Attorneys for Defendants




                                      3
Case 1:20-cv-00120-CEA-SKL Document 35-1 Filed 07/07/20 Page 4 of 5 PageID #: 305
                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing pleading was filed electronically with the
  Clerk of Court using the CM/ECF system.


         This 7th day of July, 2020.

                                                       By: /s/Stephen D. Barham




                                      4
Case 1:20-cv-00120-CEA-SKL Document 35-1 Filed 07/07/20 Page 5 of 5 PageID #: 306
